          Case 2:20-cv-00211-LPR Document 9 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JOHNNY ALLIE                                                                        PLAINTIFF
Reg. #44096-177

v.                            No. 2:20-cv-00211-LPR-JTR

UNITED STATES OF AMERICA, et al.                                                DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order that was entered on this date in consolidated case No. 2:20-cv-00207,

Marcus Taylor v. United States et al., it is CONSIDERED, ORDERED, and ADJUDGED that this

case (No. 2:20-cv-00211) is DISMISSED without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this

action would not be taken in good faith.


       IT IS SO ADJUDGED this 7th day of April 2021.


                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT COURT
